 

Exhibit 10.6

 

(Confidential)

LEASE AGREEMENT OF PREMISES (N10212014)

 

This Tenancy Agreement of Premises (hereinafter referred to as the “Agreement”)
is made and entered by and between the lessor, Shin Kong Life Insurance Co.,
Ltd. (hereinafter referred to as the “Party A”) and the tenant, Nownews NETWORK
Co., Ltd. (hereinafter referred to as the “Party B”).

 

WHEREAS, Party B intends to lease the “Premise” (defined herein below) from
Party A; and Party A agrees to lease the “Premise” to Party B in accordance and
under the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Premise and Use Range of the Premise

 

The leasing premises (hereinafter referred to as the “Premise”) are located at
4F., No.550, Ruiguang Rd., Neihu Dist., Taipei City 114, Taiwan (R.O.C.) with
its total area of 490.64 Ping (including the public areas) and the parking
spaces at B4 (No. 42, 43, 44, 45, 46, 47, 48, and 49; total spaces: 8).

 

2. Lease Period   Effective from Notarization

 

2.1The lease period has been communicated and agreed by both parties to define
as 3 year and 0 month, i.e. from Jan. 1, 2014 to Dec. 31, 2016.

 

2.2If Party B wish to continue the lease after expiration of the Agreement,
Party B should notify Party A 3 months before expiration of the Agreement and
settles down rentals and other lease conditions with Party A as well as
otherwise sign the new agreement for continuous lease.

 

2.3If Party A does not agree to have a continuous lease, the expiration date of
lease deadline will be deemed as Party A has already notified Party B for
discontinue the lease and therefore certainly has terminated the lease
relationship; as well as Party B should move away from the Premise and Use Range
of the Premise without any condition and should manage the returning of them to
Party A without any excuse according to the way of Article 10 in the Agreement.

 

2.4In case that the current air condition is in inadequate use due to the
partitions which were installed and/or repaired by Party B by itself, Party A
will offer 1 month of rental exemption duration within the lease period after
the completion of additional installation construction to coordinate with the
self-installation of air condition by Party B (the relevant expenses should be
borne by Party B and the manufacturer of installation/repair construction should
be agreed and approved by Party A). However, both parties should otherwise
communicate with each other on the time of rental exemption duration and should
be managed by the way of annotation.

 

 

 

 

3. Rentals

 

3.1The monthly rental is NT$588,768 (Business Tax included; hereinafter as the
same) from Jan. 1, 2014 to Dec. 31, 2016.

 

3.2The rental payment term is based on 1 month per term. Party B should sign and
issue 12 checks (the invoice dates should be the first day of due month of each
rental payment term in that annual rental year, respectively) for the rental of
each rental payment term subsequently from the first annual rental year on the
signed date of the Agreement as the rental payments of 12 months in total amount
of NT$7,065,216 to Party A.

 

Party B should pay the due annual rental checks from the starting date of each
annual rental year to Party A, respectively.

 

3.3In case of overdue unpaid of rental or un-cashed check, Party B should
additionally pay the overdue penalty by 1% of the total unpaid rental amount per
each overdue day. Party B will be deemed as violated the Agreement when the
overdue periods were exceeded more than 2 rental payment terms (included), as
well as accordingly Party A will be entitled to request Party B for the penalty
and can terminate the Agreement whilst Party B should immediately move away from
the Premise and Use Range of the Premise without any objection and must manage
it according to the Article 10 in the Agreement.

 

3.4In the event that the above formulated payment amount cannot be paid-off
clearly, Party A will be entitled to deduct the unpaid amount from the ‘Deposit
of Performance for the Agreement’ (hereinafter referred as the ‘Deposit’), as
well as the insufficient amount and the loss of party A which is incurred from
the event can be legally recovered by Party A for the compensation.

 

4. Deposit

 

4.1Party B should pay a deposit in an amount of NT$1,766,304 to Party A
(complementary continue to pay it based on the original deposit; the
insufficient amount of NT$147,192 should be otherwise sufficient paid by Party
B). If Party B pay the deposit by the way of check, then the Agreement will be
effective only after the check has been chased clearly. On the expiration of the
Agreement or in case that Party B terminated the Agreement in advance legally or
according to the regulations of the Agreement, Party B should move away from the
Premise and Use Range of the Premise and return them back to Party A as well as
must perform the necessary obligations; subsequently thereafter it can be based
on the original version of deposit receipt at time of its paid-in or otherwise
formulated Affidavit for Party A to return the deposit amount without any
interest within 30 days.

 

4.2Party B should not transfer or pledge the creditor's right of this deposit to
any third party.

 

 

 

 

5. Building Management Revolving Fund

 

Party B should pay Party A with the building management revolving fund in
NT$171,724 (complementary continue to pay it based on the original building
management revolving fund) which is commissioned by Party A to the Building
Management Committee at the same time of signing the Agreement. This management
revolving fund can be refunded for any overpayment or a supplemented for any
deficiency by the Building Management Committee after settlement based on the
original version of deposit receipt at time of its paid-in or otherwise
formulated Affidavit on the expiration of the Agreement or in case that Party B
terminated the Agreement in advance legally or according to the regulations of
the Agreement.

 

6. Insurance:

 

6.1The Premise and Use Range of the Premise belong to the property ownership of
Party A and therefore their insurance should be managed by Party A. For those
movables and equipments of Party B, their insurances can be managed by Party B
itself and have no any relationship with Party A.

 

6.2In case that the business operation of Party B is pertained to one of the
listed items in the Article 17 of Apartment/Building Management Regulations
during the lease period, Party B should manage the insurance of Public Liability
Insurance in accordance with the regulations which are issued by the Central
Competent Authority and should bear by itself the insurance difference of add-on
fire insurance to compensate the other residents (the insurance, compensation
way, and insurance rate are formulated by the Central Competent Authority
together with the Ministry of Finance).

 

6.3In the event that Party B violated the previous obligation, Party B should
bear by itself the insurance which is insured by the commissioned Building
Management Committee on behalf of Party B after the notification of remaining as
no insurance according to the Article 17 of Apartment/Building Management
Regulations.

 

7. Limitations of the Premise and Use Range of the Premise

 

7.1Party B agreed to perform the usages of Premise and Use Range of the Premise
should be all complied with the appointments of following individual items, as
well as the premise is only provided to party B for the legal usage of office
and cannot be used for other purpose.

 

7.2Party should not lease, lend, transfer or other transformed ways to provide
all or part of the Premise and Use Range of the Premise for the usage or lease
transfer of any third party. However, the usages of the Premise and Use Range of
the Premise by those relevant enterprises or affiliate companies or investment
facilities which have the written agreement of Party A in advance will not be
limited by this item.

 

 

 

 

7.3Party B should not operate with tax evasion, selling illicit objects or other
illegal business operation behaviors and should not store any dangerous objects
which might cause any issue of public safety.

 

7.4The public spaces and public facilities of this building, such as corridor
space, parking space, public toilet, machine room, F1 Outdoor sidewalks, as well
as all of the stairs, fire escapes, elevators, water pools, elevator spaces and
the surroundings should not be occupied by material placement, residence,
additional equipment installation, or any other way of occupation. Party B
should not have any behavior of making any damage or add-on installation to the
Premise and Use Range of the Premise as well as any other facility, such as
elevators, water/electricity meters, lighting fixtures, Aluminum windows and
doors, glass, iron gates, as well as hygiene equipments, firefighting
equipments, firewalls, gas equipments, and other ancillary equipment of the
building.

 

7.5Party A has remained the location of uniform signboard at the side of F1
elevator entrance and has the rights of decision and usage to the installations
of advertisements on the signboards of the building. Party B should make it in
accordance with the dimension within the empty partition which is defined by
Party A. Party B should not make any signboard or advertisement on any location
inside or outside the building without the written agreement of Party A.

 

7.6

 

7.6.1Party A is responsible for the maintenances and repairs of entire
structural part of the Premise and Use Range of the Premise. As for the
ancillary equipments, Party B is responsible for the regular maintenances and
Party A is responsible for the repairs. In case that any equipment has any
failure and the failure causation has been judged by the professional
manufacturer/company as incurred from irregular maintenance, Party A will be
entitled to request Party B for providing the regular maintenance records of the
ancillary equipment. If party b cannot provide the records or the case outcome
has been investigated by both parties as caused by the reason of Party B itself,
Party B should take the responsibility of repair. In the event that Party B
refused to perform the previous mentioned accompany investigation, it will be
deemed as Party B waived its rights and Party B should bear all of the matters
of repair. All of the other relevant repairs within the Premise and Use Range of
the Premise (including the doors, windows, and Party B added-on itself, etc.)
should be the responsibilities of Party B itself and have no any relationship
with Party A.

 

7.6.2.If Party B has the requirements of installation, construction, partition
or renovation, or modification within scope of the Premise and Use Range of the
Premise, it can be executed only after obtained the certificate from the
Government relevant competent authorities and then must submit the applications
for the permission of review as well as obtained the written agreement from
Party A. All of the expenditures should be borne by Party B itself, as well as
the structures of original building and its equipment safeties should not be
damaged. Also, Party A can request Party B to provide the relevant drawings and
certified document(s) whilst Party B should not have any objection.

 

 

 

 

7.6.3Party B should not add or increase any illegal construction during the
lease period

 

7.6.4If Party B has the requirement of alteration, addition, or reduction of
water supply, electricity, firefighting equipment within the Premise and Use
Range of the Premise, it can be executed only after legally obtained the
certificate from the Government relevant competent authorities and then must
submit the applications for the permission of review as well as should provide
the attached design drawings to obtain the written agreement from Party A and
then must notify the building service office. All of the expenditures should be
borne by Party B itself.

 

7.6.5If there is any failed qualification by safety inspection after the
completion of decoration by Party B, the responsibility should be borne by Party
B. If it needs to be removed, modified, and complied with the safety
regulations, the expenditures should all be borne by Party B.

 

7.6.6If Party B has the requirement to additionally install the safety measures,
security systems, and other alike, it can be executed only after provided the
written notification for the review of Party A and assured no influence of
building safety facilities. The expenditures should all be borne by Party B.

 

7.6.7If Party B has the requirement of security installation, it should be used
with the Shin Kong Security. However, the Shin Kong Security still needs to
conduct the quotation in coordination with the purchase regulations of Party B.

 

7.7Party B should not operate the illegal direct-sale business, illegal futures,
securities business, adsorption of floating capitals and other alike; also
should not breed dog or any other animal.

 

7.8In the event that Party B has violated any one of the mentioned situations in
the previous 7 items of this Article and has no any on-time improvement after
the examination notification from the Government relevant agency or Party A,
then Party A will be entitled to terminate the Agreement at any time. While
Party A has notified the termination of lease, the damage penalty (equivalent to
the monthly rental per each month) for unable to otherwise lease the Premise and
Use Range of the Premise within the lease period as appointed in the Article 2
should be borne by Party B and Party B should not has any objection. If party B
has accordingly violated the regulation or decree of Government, then all of the
legally civil and criminal responsibilities should be taken by Party B as well
as have no any relationship with Party A. Furthermore if have any incurred
administrative treatment or punishment to Party A by the Government due to the
behavior of Party B, Party B should bear the responsibilities of compensations
of all the incurred losses of Party A.

 

 

 

 

8. Particular Appointed Items

 

8.1Party A is responsible for the housing tax and land tax of the Premise and
Use Range of the Premise. The necessary tax payments due to the operation of
Party B and the additional business tax besides the rentals should be borne by
Party B.

 

8.2

 

8.2.1In the lease period, Party A can execute the examination for whether the
Premise and Use Range of the Premise have been used legally and properly in
accordance with the regulations of the above formulated Item 1 to Item 7 of
Article 7 after notified Party B by phone or letter in advance; and Party B
should coordinate with the execution.

 

8.2.2In order to maintain the exact management of the building, Party B agreed
to commission the Building Management Committee to take the responsibilities for
the managements of all the building matters, every public cleanliness service
expenses, firefighting and safety inspection fees, air conditioning machine and
electricity charges and maintenance expenses, as well as other necessary
payments of expenditures due to the building managements which will be shared
according to the lease area proportions; also, the payments will be collected
together with the issued receipts by the Building Management Committee.

 

8.3The indoor used electricity of Party B will be based on the electricity meter
and will be charged according to the payment standards of comprehensive
customer’s electricity usage which is formulated by the Electric Power Company,
as well as Party B should bear the electricity charges by itself. The indoor
used water of Party B will be based on the water meter and will be charged
according to the payment standards of which is formulated by the Water Supply
Company, as well as Party B should bear the water supply charges by itself. As
for the public water expenses, the payments will be based on the meters for
those have the sub-meters and will be charged in accordance with the apportion
of payments based on the proportion of floor lease area for those have no
sub-meters. Party B should pay it monthly to the Building Management Committee.
The expenses public electricity will be shared by the proportion of floor lease
area. Party B should pay it monthly to the Building Management Committee.
However, the equipments that were used only by Party B alone should be managed
by Party B itself for those relevant consumable objects.

 

8.4In case that Party B accumulated the liabilities of necessary payments of
water/electricity, cleanliness expenses, air conditioning machine and
maintenance fees, or other necessary individual payments of expenditures due to
the building managements as well as the accumulated unpaid expenditures exceeded
more than 2 rental payment terms, then Party A will be entitled to terminate the
Agreement and Party B should move away from the Premise and Use Range of the
Premise immediately without any objection as well as it should be managed
according to the way of Article 10 in the Agreement.

 

 

 

 

8.5

 

8.5.1Party B should not request for the mid-way termination of the Agreement
before the lease period has been fully conducted for 1 year. In case that the
previous mentioned matter occurred, Party B should pay the penalty amount which
is equivalent to 3 months of rentals in addition to the due payments of a whole
annual rental year.

 

8.5.2If Party B requests for the mid-way termination of the Agreement after the
lease period fully conducted for 1 year. In case that the previous mentioned
matter occurred, Party B should issue the written notification to Party A on the
date of 3 months before the termination of this Agreement; and Party B should
pay the penalty amount which is equivalent to 3 months of rentals.

 

8.5.3In the event that Party B violated the regulations if Article 7 and
notified by Party A to terminate this Agreement, the damage penalty (equivalent
to the monthly rental per each month) for unable to otherwise lease the Premise
and Use Range of the Premise within the lease period as appointed in the Article
2 should be borne by Party B.

 

8.6In case that any force majeure of natural or man-made disaster, Government
behavior, or any other incurred situation not due to the significant mistake of
Party B had been occurred which subsequently caused the damage or loss of all or
part of the Premise and Use Range of the Premise or its pertained building and
affected the usage of the Premise and Use Range of the Premise, then Party can
terminate the Agreement. If Party B selected to terminate the Agreement, Party A
should return the unexpired rental prepayments and the entire deposit amount
back to Party B immediately.

 

8.7During the movement and conceding of the lease, Party B should manage the
housing according to the Article 10 of this Agreement. And, any left object,
miscellaneous article, or other alike, such as the advertisement signboard as
mentioned in the Item 7.5 of Article 7 and any installation, construction,
partition or renovation, or modification as mentioned in each provision of Item
7.6 in the Article 7, will be deemed as waived and can be treated by Party A as
well as the expenditures should be borne by Party B and can be deducted under
the item of deposit amount. Party B should not have any objection.

 

8.8During the movement and conceding of the lease, Party B should not request
Party A for any movement expenditure or any expense by any reason; as well as
should not take the excuse that Party A should return the deposit firstly for
the housing return. However, Party A should return the deposit back to Party B
within 30 days before Party B has returned the housing according to the Article
4 of this Agreement.

 

 

 

 

8.9In the event that any delayed by excuse or refused to return back the Premise
and Use Range of the Premise has been acted from the time that Party B should
move away from them because of unable to formulate the continuous lease
agreement after the expiration of this Agreement, Party B should additionally
pay the delayed penalty equivalent to 1 month rental for first month of delayed
movement; the 2nd month additionally delayed penalty will be paid in equivalent
to the double amount of monthly rental; the 3rd month additionally delayed
penalty will be paid in equivalent to the triple amount of monthly rental; and
Party B should pay the additionally delayed penalty by 5 folds of monthly rental
by each month if still did not move away from and return the Premise and Use
Range of the Premise from the 4th delayed month. In the event that Party B
refused to pay the previous mentioned payments, then Party A can deduct the
payments from the deposit and can legally request Party B for the damaged loss
of compensation for no performance, as well as Party B should immediately
recover the Premise and Use Range of the Premise back into the original statuses
and then return them back to Party A.

 

9. Risk Bearing Responsibility

 

Party B should act as the good manager to pay attention to cautiously usage of
the housing. If any incurred damage situation of the premise and Use Range of
the Premise has been resulted from the intentional or negligent action made by
the employee or user of Party B, Party B should take the responsibility of
compensation.

 

10. Movement and Conceding of the Housing

 

Party B should immediately move away and must concede from the housing
immediately after the rental expiration or termination, as well as recover the
housing back into the drawing status of original completed construction (as
shown in the region A and B of attached Figure 1) without including the
partition walls of public stairs and halls (as shown in the region C, D, and D
of attached Figure 2). Party B should clean up the wastes after removed up the
entire partitions and decorations, and then execute the handover item by item
together with Party A; subsequently return the housing back to Party A for
management after verified for no mistake and must pay-off the rentals,
penalties, damage penalties due to violated the relevant Law and decree and the
appointments of this Agreement which are verified by both parties. In case of
unable to pay-off, Party A will be entitled to deduct the payments from the
deposit and Party B should not have any objection. If Party A requested Party B
to return the Premise and Use Range of the Premise in their current statuses on
the time (including the fixed partitions and decorations and not including the
movable OA furniture), Party B should coordinate the management; otherwise it
will be deemed as Party B violated the Agreement.

 

11. In case that this Agreement is involved with any litigation, both parties
agreed to have Taipei District Court of Taiwan as the Jurisdiction Court of
first instance.

 

12. In case of having any unmentioned matter in this Agreement, it should be
managed according to the regulations of Laws and decrees made in the Rental Act
of Civil Law, the Building/Construction Law, and the Apartment/Building
Management Regulations.

 

 

 

 

13. This Agreement should be notarized by the Court and the Notarization expense
should be half paid by Party A and Party B, respectively.

 

14. This Agreement has one original version with triplicate; both Party A and
Party B hold one copy of it and the Notarization Office of District Court
receives one copy for evidence.

 

15. See details of enforced execution items in Notarization certificate.

 

16. In the lease period, those parking spaces which are used by Party B should
be complied with the Management Regulations of Building Parking Spaces (the
management fee of parking space will be computed based on NT$500 per parking
space by month). In cans of any violation and without any improvement after the
written notification issued by Party A, Party A will be entitled to take back
that parking space and Party B should not to have any objection.

 

IN WITNESS WHEREOF, both parties agree the conditions set forth in the above
items and have this Agreement to be executed on the date as mentioned in the
following.

 

Date: Jan. 7, 2014           Agreement Entered Parties           Party A   Party
B       Shin Kong Life Insurance Co., Ltd.   Nownews NETWORK Co., Ltd.      
Representative:   Representative: Tsai, Hsiung-Chi      (Seal)   Chang
Shu-Sen      (Seal)       Uniformed Business No.: 03458902   Uniformed Business
No.: 28331543       Address: F31-F43 Shin Kong Life Tower, No. 66, Chung-Hsiaow
Rd, Sec.1, Taipei, Taiwan (R. O. C. )   Address: 4F., No.550, Ruiguang Rd.,
Neihu Dist., Taipei City

 

 

 

 

(Attachment) Figure 1

 

[tex10-6f1.jpg]

 

 

 

 

(Attachment) Figure 2

 

[tex10-6f2.jpg]

 



 

